Exhibit 10.9

AMENDMENT 2014-1

TO THE

SUPPLEMENTAL RETIREMENT INCOME PLAN OF

DEVON ENERGY CORPORATION

The Supplemental Retirement Income Plan of Devon Energy Corporation (the “Plan”)
is amended, effective December 3, 2013, as follows:

1. Section 4.2(a) of the Plan is amended to add the following sentences to the
end of the Section to read as follows:

Notwithstanding the foregoing, a Participant who is a “Transferring Employee”
(as defined below) shall become fully vested in any unvested Supplemental
Benefit effective as of the “Transfer Date” (as defined below). For purposes of
this Plan (i) a Transferring Employee shall mean a Participant whose employment
with the Company or any subsidiary is transferred to EnLink Midstream Operating,
LP as of the Transfer Date, and (ii) the Transfer Date shall mean March 7, 2014,
or such later date as of the occurrence of the “Closing” of the “Mergers” as
defined under the Agreement and Plan of Merger by and among Devon Energy
Corporation, Devon Gas Services, L.P., Acacia Natural Gas Corp I, Inc., Crosstex
Energy, Inc., New Public Rangers, L.L.C., Boomer Merger Sub, Inc. and Rangers
Merger Sub, Inc., dated October 21, 2013.

IN WITNESS WHEREOF, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2014-1 to the Plan to be executed this 7th
day of March 2014.

 

DEVON ENERGY CORPORATION By:  

/s/ Frank W. Rudolph

Name:   Frank W. Rudolph Title:   Executive Vice President, Human Resources